DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed April 6, 2022. Claims 1, 2, 4-6, 9, 10, 13-15, and 20 have been amended. Claims 1-20 are pending.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed April 6, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant has amended the claim incorporating the subject matter of previously present claim 13 which was indicated as allowable. Therefore independent claim 1 and dependent claims 2, 3, and 5-12 are condition for allowance.

With respect to the previous rejection under 35 U.S.C. 103 of claim 3, Applicant argues the cited art of record fails to explicitly disclose an ECU configured to communicate with the external network regarding the first seat profile, and even if the network were considered external, there is no communication with the network regarding a seat profile.
Examiner respectfully disagrees. Sailer et al., US 20200189418 A1 discloses an exemplary computer environment which discusses various modes of communication, specifically, including communication with a network which is commonly indicative of and well-understood to be indicative of retrieval of various data to perform the claimed invention of controlling seats according to stored data, namely, a user profile (See at least ¶58 and Fig. 9). 

With respect to the previous rejection under 35 U.S.C. 103 of claim 4, Applicant argues the cited art of record fails to explicitly disclose all of the recited elements.
Examiner respectfully disagrees. Vardgarajan teaches a request includes a user profile including a biometric profile (User profile includes biometrics – See at least ¶65), seat preference information (Activity profile and user settings including location and orientation of seats – See at least ¶31), location of user (Request includes obtaining the starting point, i.e. location of user – See at least ¶8), and destination of user (Destination – See at least ¶8).

With respect to the previous rejection under 35 U.S.C. 103 of claim 14, Applicant argues the cited art of record fails to explicitly disclose all of the features of claim 14 as presently amended, specifically, minimizing movement of the plurality of additional seats is persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sailer et al., US 20200189418 A1, in view of Ajisaka, US 20180134180 A1, and in view of Vardharajan, US 20210046888 A1, hereinafter referred to as Sailer, Ajisaka, and Vardharajan, respectively.
As to claim 4, Sailer discloses a seating system comprising:
a seat assembly including a first seat (Seat assembly including at least one seat – See at least Figs.1-6); and 
an electronic control unit (ECU) configured to control movement of the first seat (Seat controller for controlling seat movement– See at least ¶31);
wherein the ECU is configured to communicated with an external network (Seat controller in communication with communication component 146 – See at least ¶31; Exemplary computer system 800 includes cabin configuration component 140 which includes communication component 146; Exemplary computer system includes communication with network – See at least ¶58); and the ECU is configured to move the first seat in response to information from the external network (Passengers may remotely select a configuration , i.e. “in response to information from the external network” – See at least ¶24); and 
the information includes a request (Passenger selection serves as a request – See at least ¶24).

Sailer fails to explicitly disclose moving a first seat with respect to a door. However, Ajisaka teaches moving a first seat with respect to a door (Move seat with respect to door – See at least Abstract).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sailer and include the feature of moving a first seat with respect to a door, as taught by Ajisaka, to improve ease of boarding (See at least ¶4 of Ajisaka).

The combination of Sailer and Ajisaka fails to explicitly disclose the request includes a user profile; and 
the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user.
However, Vardharajan teaches the request includes a user profile (Detecting user serves as a prompt for the ECU to implement the required changes to the cabin, or effectively a request for the user profile info necessary for configuring the vehicle seats – See at least ¶9); and 
the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user (User profile includes biometrics – See at least ¶65; Activity profile and user settings including location and orientation of seats – See at least ¶31; Request includes obtaining the starting point, i.e. location of user, and destination – See at least ¶8).
Sailer discloses configuring vehicle seating according to various user inputs and in part based on communication with an external network. Ajisaka teaches configuring vehicle seating with respect to a door. Vardharajan teaches using various stored profiles to reconfigure a vehicle interior including the position of seats.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sailer and Ajisaka and include the feature of a user profile, and the user profile includes (i) a biometric profile corresponding to the user, (ii) seat preference information, (iii) a location of the user, and (iv) a destination of the user, as taught by Vardharajan, to improve vehicle interior customization to accommodate a user.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-20 are allowable.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668